Exhibit 10.22

 

 



 

 

December 11, 2017

 

 

PERSONAL AND CONFIDENTIAL

 

 

Sanuj K. Ravindran, M.D.

22 Harper Street

San Francisco, CA 94131

 

Re:Transition and Separation Agreement

 

Dear Sanuj:

As discussed, this Transition and Separation Agreement (the “Agreement”)
confirms your separation from employment with aTyr Pharma, Inc. (the “Company”)
effective as of December 31, 2017 (the “Separation Date”).  

Assuming that, as specified in Section 1 below, your employment ends on December
31, 2017 and not before that date due to your resignation or termination on or
before that date for Cause (as defined under the Company’s December 21, 2015
Executive Severance and Change in Control Policy (the “Severance Policy”)), the
Company will treat your separation from employment on December 31, 2017 as a
termination without Cause not in connection with a Sale Event for purposes of
the Severance Policy.  Accordingly, this Agreement sets forth the severance
agreement referenced in the Severance Policy, your execution and non-revocation
of which is a condition of your right to receive the benefits described in
Section 1 therein (the “Severance Benefits”).  Further, because the Company
would like to make your transition from employment as smooth as possible, this
Agreement also offers you an extended exercise window for your vested equity (as
described in Section 2(b) below) and the opportunity to be retained by the
Company as a consultant pursuant to the terms of the Consulting Agreement (as
defined in Section 2(c) below).

Regardless of whether you enter into this Agreement, the following shall occur:

 

 

•

the Company will pay you your accrued salary through your last day of
employment;

 

 

•

the Company will pay you your accrued but unused vacation through your last day
of employment;

 

 

•

you will not be eligible for an annual bonus in 2017 given that you will not
remain employed by the Company on the bonus payment date;

 

 

•

the Company will provide you with the right to continue group health care
coverage after your last day of employment under the federal law known as
“COBRA”, which will be described in a separate written notice;



--------------------------------------------------------------------------------

 

 

•

the Company will reimburse you for any outstanding, reasonable business expenses
that you have incurred on the Company’s behalf through your last day of
employment, after the Company’s timely receipt of appropriate documentation
pursuant to the Company’s business expense reimbursement policy;

 

 

•

you will remain bound by your continuing post-employment obligations under your
January 8, 2016 Employee Nondisclosure and Assignment Agreement (the “NDA”),
which include, without limitation, your obligations to not use or disclose the
Company’s Proprietary Information (as defined in the NDA), to immediately return
all Company materials and Proprietary Information (unless the Company confirms
in writing that you can keep any such materials and Proprietary Information to
provide services pursuant to the Consulting Agreement), refrain from prohibited
employee solicitation activities for a period of one (1) year after your last
day of employment, and to refrain from disparaging activities; and

 

 

•

you will cease vesting on your last day of employment in your outstanding stock
options and other equity awards granted to you on January 4, 2016, September 13,
2016, and February 7, 2017 (collectively, the “Equity Grants”) and, thereafter,
(i) your right to exercise any vested portion of the Equity Grants (after
accounting for any applicable accelerated vesting described in Section 1 of the
Severance Policy if this Agreement becomes effective) shall be governed by the
applicable grant agreements and the Company’s 2015 Stock Option and Grant Plan
(collectively, the “Equity Documents”) as amended by Section 2(b) below (if
applicable) and (ii) any unvested portion (after accounting for any applicable
accelerated vesting described in Section 1 of the Severance Policy if this
Agreement becomes effective) shall lapse and not be exercisable by you.1  

You and the Company agree that neither the Company tendering this Agreement to
you nor it taking effect shall constitute Good Reason under the Severance
Policy.

The remainder of this letter sets forth the terms of the Agreement.   You
acknowledge that you are entering into this Agreement knowingly and
voluntarily.  With those understandings, you and the Company agree as follows:

1.Separation from Employment

Unless you sooner resign or are terminated by the Company for Cause, your
at-will employment with the Company will terminate on December 31, 2017 and such
termination shall be treated as

 

1 

For the avoidance of doubt, below is a summary of the vested/unvested portions
of the Equity Grants as of the Separation Date and before accounting for any
applicable accelerated vesting described in Section 1 of the Severance Policy:

January 4, 2016 grant (time-based vesting): 73,313 shares vested, 79,687 shares
unvested.



January 4, 2016 Equity grant (performance-based vesting):  0 shares vested,
10,750 shares unvested.



September 13, 2016 grant (time-based vesting):  14,219 shares vested, 31,281
shares unvested.



February 7, 2017 grant (time-based vesting): 8,333 shares vested, 31,667 shares
unvested.



2



--------------------------------------------------------------------------------

a termination without Cause for purposes of the Severance Policy.  For purposes
of this Agreement, the actual last day of your employment with the
Company—whether December 31, 2017 or an earlier date due to your resignation or
termination for Cause—shall be referred to as the “Separation Date,” and the
period from the date of this Agreement through the Separation Date shall be
referred to as the “Transition Period.”  

During the Transition Period, as an at-will employee you will continue to (i)
receive your current base salary; (ii) be eligible to participate in the
Company’s employee benefit plans subject to the terms and conditions of such
plans; and (iii) vest in any outstanding equity grants pursuant to the terms of
the Equity Documents.

For your part, during the Transition Period, you will perform, on a full-time
basis, the duties of your positions and any transitional duties requested by the
Company (the “Transitional Duties”).  You shall perform the Transitional Duties
from the Company’s offices unless directed by the Company to perform them from
home or another business location.

You agree to sign any documentation reasonably requested by the Company to
effectuate your separation from employment from any positions you hold with the
Company.  If you apply for unemployment compensation benefits under state law,
the Company shall not dispute your eligibility for such benefits.  This shall
not affect the Company’s obligation to respond truthfully to governmental agency
requests for information related to unemployment compensation eligibility.  

2.Severance Benefits, Extended Exercise Window, and Consulting Agreement

Provided that this Agreement becomes effective, your employment terminates on
December 31, 2017 without Cause as described in Section 1 above, you comply with
this Agreement and your continuing obligations under the NDA, then the Company
will provide you with the following:

(a)Severance Benefits.  The Company will provide you with the Severance Benefits
pursuant to the terms of the Severance Policy.   The cash payment portions of
the Severance Benefits shall be subject to applicable tax-related deductions and
withholdings and shall commence within 60 days following the Separation
Date.  With respect to the accelerated vesting portion of the Severance
Benefits, if the Separation Date occurs after the Effective Date (defined in
Section 8(i) below), then the accelerated vesting will occur on the Separation
Date.2  Alternatively, if the Effective Date occurs after the Separation Date,
then any termination or forfeiture of the unvested portion of the Equity Grants
that would otherwise occur under the Equity Documents on the Separation Date in
the absence of this Agreement (and its accelerated vesting benefit) becoming
effective (x) will be delayed until the Effective Date and (y) will only occur
if

 

2 

For clarification purposes, below is a summary of the portions of the Equity
Grants that would be vested/unvested after accounting for the accelerated
vesting described in Section 1 of the Severance Policy and this Section 2(a):  

January 4, 2016 grant (time-based vesting): 111,563 shares vested, 41,437 shares
unvested.



January 4, 2016 Equity grant (performance-based vesting):  0 shares vested,
10,750 shares unvested.



September 13, 2016 grant (time-based vesting):  25,594 shares vested, 19,906
shares unvested.



February 7, 2017 grant (time-based vesting): 18,333 shares vested, 21,667 shares
unvested



3



--------------------------------------------------------------------------------

this Agreement does not become effective.  You acknowledge and agree that upon
your receipt of the Severance Benefits, you will have no further rights under
the Severance Policy.

(b)Extension of Exercise Window.  If the Consulting Agreement becomes effective,
then on the later of December 31, 2017 or the Effective Date, the exercise
window under the Equity Documents for any vested portion of the Equity Grants
(after accounting for any applicable accelerated vesting described in Section 1
of the Severance Policy if this Agreement becomes effective) shall be extended
until the three (3) month anniversary of the termination of the Consulting
Agreement.

(c)Consulting Agreement.  The Company hereby offers you the opportunity to be
retained as a consultant pursuant to the terms of the Consulting Agreement
attached hereto as Exhibit A.  To accept this offer, you must sign and return
the Consulting Agreement at the same time you sign and return this Agreement.  
For the avoidance of doubt, the Consulting Agreement will not become effective
until the later of December 31, 2017 or the Effective Date, and if this
Agreement does not become effective then the Consulting Agreement shall be null
and void.                  

3.Release of Claims  

In consideration for, among other terms, the Severance Benefits, the extended
exercise window, and the offer of the Consulting Agreement, to which you
acknowledge you would otherwise not be entitled, you voluntarily release and
forever discharge the Company, its affiliated and related entities, its and
their respective predecessors, successors and assigns, its and their respective
employee benefit plans and fiduciaries of such plans, and the current and former
officers, directors, shareholders, employees, attorneys, accountants and agents
of each of the foregoing in their official and personal capacities (collectively
referred to as the “Releasees”) generally from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when you sign this Agreement, you have, ever had, now claim
to have or ever claimed to have had against any or all of the Releasees.  This
release includes, without limitation, all Claims: relating to your employment by
the Company and the decision regarding your separation from employment with the
Company; of wrongful discharge or violation of public policy; of breach of
contract; of defamation or other torts;  of retaliation or discrimination under
federal, state or local law (including, without limitation, Claims of
discrimination or retaliation under the Age Discrimination in Employment Act,
the Americans with Disabilities Act, Title VII of the Civil Rights Act of 1964,
and the California Fair Employment and Housing Act); under any other federal or
state statute (including, without limitation, Claims under the Fair Labor
Standards Act, the Family and Medical Leave Act, the California Family Rights
Act and any other state or local leave of absence law); for wages, bonuses,
incentive compensation, commissions, stock, stock options, vacation pay or any
other compensation or benefits, either under the California Labor Code or
otherwise; and for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees; provided, however, that this release shall not affect your
rights under this Agreement or rights that cannot be released as a matter of
law.

You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by

4



--------------------------------------------------------------------------------

this Agreement.  As a material inducement to the Company to enter into this
Agreement, you represent that you have not assigned any Claim to any third
party.

4.California Civil Code Section 1542

You acknowledge that you have been advised to consult with legal counsel and are
familiar with the provisions of California Civil Code Section 1542, a statute
that otherwise prohibits the release of unknown claims, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

You, being aware of said code section, agree to expressly waive any rights you
may have thereunder, as well as under any other statute or common law principles
of similar effect.

5.Continuing Obligations under the NDA

Regardless of whether you execute this Agreement, you will remain bound by your
continuing obligations under the NDA, the terms of which are incorporated herein
by reference.  For the avoidance of doubt, such continuing obligations include,
without limitation, your obligations to not use or disclose the Company’s
Proprietary Information (as defined in the NDA), to immediately return all
Company materials and Proprietary Information (unless the Company confirms in
writing that you can keep any such materials and Proprietary Information to
provide services pursuant to the Consulting Agreement), refrain from prohibited
employee solicitation activities for a period of one (1) year after the
Separation Date, and to refrain from disparaging activities.

6.Confidentiality of Agreement-Related Information

You agree, to the fullest extent permitted by law, to keep all Agreement-Related
Information completely confidential.  “Agreement-Related Information” means the
existence and terms of this Agreement.  Notwithstanding the foregoing, you may
disclose Agreement-Related Information to your immediate family members and any
legal or tax advisors, and to them only provided that they first agree for the
benefit of the Company to keep Agreement-Related Information
confidential.  Nothing in this section shall be construed to prevent you from
disclosing Agreement-Related Information to the extent required by a lawfully
issued subpoena or duly issued court order; provided that you provide the
Company with advance written notice and a reasonable opportunity to contest such
subpoena or court order.

7.Future Cooperation

You agree to cooperate reasonably with the Company (including its outside
counsel) in connection with (i) the contemplation, prosecution and defense of
all phases of existing, past and future litigation about which the Company
believes you may have knowledge or information; and (ii) responding to requests
for information from regulatory agencies or other governmental authorities

5



--------------------------------------------------------------------------------

(together “Cooperation Services”).  You further agree to make yourself available
to provide Cooperation Services at mutually convenient times during and outside
of regular business hours as reasonably deemed necessary by the Company’s
counsel.  The Company shall not utilize this section to require you to make
yourself available to an extent that would unreasonably interfere with
subsequent full-time employment responsibilities that you may have.  Cooperation
Services include, without limitation, appearing without the necessity of a
subpoena to testify truthfully in any legal proceedings in which the Company
calls you as a witness.  The Company shall reimburse you for any reasonable
travel expenses that you incur due to your performance of Cooperation Services,
after receipt of appropriate documentation consistent with the Company’s
business expense reimbursement policy.

8.Other Provisions

(a)Termination of Payments.  If you breach any of your obligations under this
Agreement or the NDA, in addition to any other legal or equitable remedies it
may have for such breach, shall have the right to terminate the Severance
Benefits, terminate the extended exercise window, and/or terminate the
Consulting Agreement.  Such termination(s) in the event of your breach will not
affect your continuing obligations under this Agreement, the NDA and the
Consulting Agreement.

(b)Protected Disclosures and Other Protected Actions.  Nothing contained in this
Agreement limits your ability to file a charge or complaint with any federal,
state or local governmental agency or commission (a “Government Agency”).  In
addition, nothing contained in this Agreement limits your ability to communicate
with any Government Agency or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including your
ability to provide documents or other information, without notice to the
Company, nor does anything contained in this Agreement apply to truthful
testimony in litigation.  If you file any charge or complaint with any
Government Agency and if the Government Agency pursues any claim on your behalf,
or if any other third party pursues any claim on your behalf, you waive any
right to monetary or other individualized relief (either individually, or as
part of any collective or class action); provided that nothing in this Agreement
limits any right you may have to receive a whistleblower award or bounty for
information provided to the Securities and Exchange Commission.  

(c)Absence of Reliance.  In signing this Agreement, you are not relying upon any
promises or representations made by anyone at or on behalf of the Company.  

(d)Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  

(e)Waiver.  No waiver of any provision of this Agreement shall be effective
unless made in writing and signed by the waiving party.  The failure of a party
to require the performance of any term or obligation of this Agreement, or the
waiver by a party of any breach of this

6



--------------------------------------------------------------------------------

Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.  

(f)Jurisdiction.  You and the Company hereby agree that the state and federal
courts nearest San Diego, California shall have the exclusive jurisdiction to
consider any matters related to this Agreement, including without limitation any
claim of a violation of this Agreement.  With respect to any such court action,
you submit to the jurisdiction of such courts and you acknowledge that venue in
such courts is proper.      

(g)Governing Law; Interpretation.  This Agreement shall be interpreted and
enforced under the laws of the State of California, without regard to conflict
of law principles.  In the event of any dispute, this Agreement is intended by
the parties to be construed as a whole, to be interpreted in accordance with its
fair meaning, and not to be construed strictly for or against either you or the
Company or the “drafter” of all or any portion of this Agreement.  

(h)Entire Agreement.  This Agreement constitutes the entire agreement between
you and the Company.  This Agreement supersedes any previous agreements or
understandings between you and the Company, except the NDA, Equity Documents (as
amended by Sections 2(a)-(b) above (if applicable)), the Consulting Agreement,
and any obligations specifically preserved in this Agreement.  

(i)Time for Consideration; Effective Date.  You understand and acknowledge that
you have been given the opportunity to consider this Agreement for twenty-one
(21) days from your receipt of this Agreement before signing it (the
“Consideration Period”).  In signing this Agreement, you acknowledge that you
have knowingly and voluntarily entered into this Agreement.  To accept this
Agreement, you must return a signed original or a signed PDF copy of this
Agreement so that it is received by Holly Chrzanowski Winter (3545 John Hopkins
Court, Suite #250, San Diego, CA  92121; hchrzanowski@atyrpharma.com) at or
before the expiration of the Consideration Period.  If you sign this Agreement
before the end of the Consideration Period, you acknowledge by signing this
Agreement that such decision was entirely voluntary and that you had the
opportunity to consider this Agreement for the entire Consideration Period.  For
the period of seven (7) days from the date when you sign this Agreement, you
have the right to revoke this Agreement by written notice to Ms. Chrzanowski
Winter.  For such a revocation to be effective, it must be delivered so that it
is received by Ms. Chrzanowski Winter at or before the expiration of the seven
(7) day revocation period.  This Agreement shall not become effective or
enforceable during the revocation period.  This Agreement shall become effective
on the first business day following the expiration of the revocation period (the
“Effective Date”).  

(j)Counterparts.  This Agreement may be executed in separate counterparts.  When
all counterparts are signed, they shall be treated together as one and the same
document.

[signature page follows]

 




7



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this Agreement by signing and
returning a PDF copy within the time period and in the manner specified above.

Very truly yours,

aTyr Pharma, Inc.

 

 

/s/ Nancy Denyes KruegerDecember 11, 2017

Nancy Denyes KruegerDate

Vice President, Legal Affairs and Secretary

 

 

Enclosure: Exhibit A (Consulting Agreement)

You are advised to consult with an attorney before signing this Agreement. This
is a legal document.  Your signature will commit you to its terms.  By signing
below, you acknowledge that you have carefully read and fully understand all of
the provisions of this Agreement and that you are knowingly and voluntarily
entering into this Agreement.  

 

/s/ Sanuj K. RavindranDecember 11, 2017

Sanuj K. Ravindran, M.D.Date

 

 

8



--------------------------------------------------------------------------------

Exhibit A to transition and Separation Agreement

 

 

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made by and between aTyr Pharma, Inc.
(“Company”), having a principal place of business at 3545 John Hopkins Court,
Suite #250, San Diego, California 92121, and Sanuj K. Ravindran, M.D.
(“Consultant”), an individual having a principal place of business at 22 Harper
Street, San Francisco, CA 94131.  This Agreement shall commence as of the later
of the Effective Date or the Separation Date (as such terms are defined in the
Transition and Separation Agreement to which this Agreement is attached) (the
applicable date being the (the “Commencement Date”).

 

1.Retention of Services. Company hereby retains Consultant to advise and consult
with the Company in the communication and transition of information and
knowledge relating to the Company’s business, including advisory services and
support related to the Company’s business development efforts and investor
relations plans.

2.Compensation and Other Benefits.

2.1Fees.  The Company will pay Consultant fees for services rendered at rates
below, which will be paid in arrears within thirty (30) days after the end of
the applicable month:

 

•

For the first four (4) month period of the term of the Agreement: $15,000 per
month

 

•

For the second four (4) month period of the term of the Agreement: $10,000 per
month

 

•

For the third four (4) month period of the term of the Agreement: $5,000 per
month

For the avoidance of doubt, if the term of this Agreement terminates prior to
December 31, 2018, Consultant will be entitled to receive only the fees through
the month of termination (pro-rated in the month of termination based on when
such termination occurs).

2.2Expenses.  Company shall reimburse Consultant for reasonable expenses
incurred in connection with Consultant’s performance of services under this
Agreement, provided that the expenses are approved in advance by the Chief
Executive Officer of Company and Consultant promptly provides documentation
satisfactory to Company to support Consultant’s request for reimbursement.  

3.Independent Contractor Relationship.  Consultant’s relationship with Company
will be that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship.  Consultant will not be entitled to any of
the benefits that Company may make available to its employees, including, but
not limited to, group health, life insurance, profit-sharing or retirement
benefits, paid vacation, holidays or sick leave.  Consultant will not be
authorized to make any representation, contract or commitment on behalf of
Company unless specifically requested or authorized in

Ex. A - 1



--------------------------------------------------------------------------------

writing to do so by the Chief Executive Officer of Company.  Consultant will be
solely responsible for obtaining any business or similar licenses required by
any federal, state or local authority.  In addition, Consultant will be solely
responsible for, and will file on a timely basis, all tax returns and payments
required to be filed with, or made to, any federal, state or local tax authority
with respect to the performance of services and receipt of fees under this
Agreement.  No part of Consultant’s compensation will be subject to withholding
by Company for the payment of any social security, federal, state or any other
employee payroll taxes.  Company will regularly report amounts paid to
Consultant by filing a Form 1099‑MISC with the Internal Revenue Service as
required by law.

3.1Method of Performing Services; Results.  In accordance with Company’s
objectives, Consultant will determine the method, details and means of
performing the services required by this Agreement.  Company shall have no right
to, and shall not, control the manner or determine the method of performing
Consultant’s services.  Consultant shall provide the services for which
Consultant is engaged to the reasonable satisfaction of Company. Company may
suggest to Consultant, from time to time, methods or strategies Company believes
may assist Consultant in the performance of Consultant’s services under this
Agreement.  Consistent with Consultant’s independent contractor status, however,
Consultant shall exercise Consultant’s independent business discretion in
determining whether or not to follow Company’s suggestions.

3.2Workplace, Hours and Instrumentalities.  Consultant may perform the services
required by this Agreement at any place or location and at such times as
Consultant shall determine.  Consultant agrees to provide all tools and
instrumentalities, if any, required to perform the services under this
Agreement; however, Company will/may at its convenience make available to
Consultant suitable office space, computer equipment, and the like, to
facilitate the efficient rendering of Consultant’s services to Company.  Such
facilities shall be used by Consultant, if at all, at Consultant’s discretion.

4.Intellectual Property Rights.

4.1Disclosure and Assignment of Innovations.

(a)Innovations; Company Innovations.  “Innovations” includes processes,
machines, compositions of matter, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
moral rights, mask works, trademarks, trade names, trade dress, trade secrets,
know-how, ideas (whether or not protectable under trade secret laws), and all
other subject matter protectable under patent, copyright, moral right, mask
work, trademark, trade secret or other laws, and includes without limitation all
new or useful art, combinations, discoveries, formulae, manufacturing
techniques, technical developments, discoveries, artwork, software, and
designs.  “Company Innovations” are Innovations that Consultant, solely or
jointly with others, conceives, reduces to practice, creates, derives, develops
or makes within the scope of Consultant’s work for Company under this Agreement.

(b)Disclosure and Ownership of Company Innovations.  Consultant agrees to make
and maintain adequate and current records of all Company Innovations, which

Ex. A - 2



--------------------------------------------------------------------------------

records shall be and remain the property of Company.  Consultant agrees to
promptly disclose to Company every Company Innovation.  Consultant hereby does
and will assign to Company, or Company’s designee, Consultant’s entire worldwide
right, title and interest in and to all Company Innovations and all associated
records and intellectual property rights.

(c)Assistance.  Consultant agrees to execute upon Company’s request a signed
transfer of Company Innovations to Company for each of the Company Innovations,
including, but not limited to, computer programs, notes, sketches, drawings and
reports.  Consultant agrees to assist Company in any reasonable manner to
obtain, perfect and enforce, for Company’s benefit, Company’s rights, title and
interest in any and all countries, in and to all patents, copyrights, moral
rights, mask works, trade secrets, and other property rights in each of the
Company Innovations.  Consultant agrees to execute, when requested, for each of
the Company Innovations (including derivative works, improvements, renewals,
extensions, continuations, divisionals, continuations in part, or continuing
patent applications thereof), (i) patent, copyright, mask work or similar
applications related to such Company Innovation, (ii) documentation (including
without limitation assignments) to permit Company to obtain, perfect and enforce
Company’s right, title and interest in and to such Company Innovation, and
(iii) any other lawful documents deemed necessary by Company to carry out the
purpose of this Agreement.  If called upon to render assistance under this
paragraph, Consultant will be entitled to a fair and reasonable fee in addition
to reimbursement of authorized expenses incurred at the prior written request of
Company.  In the event that Company is unable for any reason to secure
Consultant’s signature to any document Consultant is required to execute under
this Paragraph 4.1(c) (“Assistance”), Consultant hereby irrevocably designates
and appoints Company and Company’s duly authorized officers and agents as
Consultant’s agents and attorneys-in-fact to act for and in Consultant’s behalf
and instead of Consultant, to execute such document with the same legal force
and effect as if executed by Consultant.

(d)Out-of-Scope Innovations.  If Consultant incorporates any Innovations
relating in any way to Company’s business or demonstrably anticipated research
or development or business which were conceived, reduced to practice, created,
derived, developed or made by Consultant either outside of the scope of
Consultant’s work for Company under this Agreement or prior to the Commencement
Date  (collectively, the “Out-of-Scope Innovations”) into any of the Company
Innovations, Consultant hereby grants to Company or Company’s designees a
royalty-free, irrevocable, worldwide, fully paid-up license (with rights to
sublicense through multiple tiers of sublicensees) to practice all applicable
patent, copyright, moral right, mask work, trade secret and other intellectual
property rights relating to any Out-of-Scope Innovations which Consultant
incorporates, or permits to be incorporated, in any Company
Innovations.  Consultant agrees that Consultant will not incorporate, or permit
to be incorporated, any Innovations conceived, reduced to practice, created,
derived, developed or made by others or any Out-of-Scope Innovations into any of
the Company Innovations without Company’s prior written consent.

4.2Confidential Information.

(a)Definition of Confidential Information.  “Confidential Information” as used
in this Agreement shall mean any and all technical and non-technical information
including patent, copyright, trade secret, and proprietary information,
techniques,

Ex. A - 3



--------------------------------------------------------------------------------

sketches, drawings, models, inventions, know-how, processes, apparatus,
equipment, algorithms, software programs, software source documents, and
formulae related to the current, future and proposed products and services of
Company, Company’s suppliers and customers, and includes, without limitation,
Company Innovations, Company Property (defined below), and Company’s information
concerning research, experimental work, development, design details and
specifications, engineering, financial information, procurement requirements,
purchasing manufacturing, customer lists, business forecasts, sales and
merchandising and marketing plans and information.

(b)Nondisclosure and Nonuse Obligations.  Except as permitted in this paragraph,
Consultant shall neither use nor disclose the Confidential
Information.  Consultant may use the Confidential Information solely to perform
services for the benefit of Company.  Consultant agrees that Consultant shall
treat all Confidential Information of Company with the same degree of care as
Consultant accords to Consultant’s own Confidential Information, but in no case
less than reasonable care.  If Consultant is not an individual, Consultant
agrees that Consultant shall disclose Confidential Information only to those of
Consultant’s employees who need to know such information, and Consultant
certifies that such employees have previously agreed, either as a condition of
employment or in order to obtain the Confidential Information, to be bound by
terms and conditions substantially similar to those terms and conditions
applicable to Consultant under this Agreement.  Consultant agrees not to
communicate any information to Company in violation of the proprietary rights of
any third party. Consultant will immediately give notice to Company of any
unauthorized use or disclosure of the Confidential Information and agrees to
assist Company in remedying any such unauthorized use or disclosure of the
Confidential Information.

(c)Exclusions from Nondisclosure and Nonuse Obligations.  Consultant’s
obligations under Paragraph 4.2(b) (“Nondisclosure and Nonuse Obligations”) with
respect to any portion of the Confidential Information shall not apply to any
such portion which Consultant can demonstrate:  (a) was in the public domain at
or subsequent to the time such portion was communicated to Consultant by Company
through no fault of Consultant; (b) was rightfully in Consultant’s possession
free of any obligation of confidence at or subsequent to the time such portion
was communicated to Consultant by Company; or (c) was developed by employees of
Consultant independently of and without reference to any information
communicated to Consultant by Company.  A disclosure of Confidential Information
by Consultant, either:  (a) in response to a valid order by a court or other
governmental body; (b) otherwise required by law; or (c) necessary to establish
the rights of either party under this Agreement, shall not be considered to be a
breach of this Agreement or a waiver of confidentiality for other purposes;
provided, however, that Consultant shall provide prompt prior written notice
thereof to Company to enable Company to seek a protective order or otherwise
prevent such disclosure.

(d)Insider Trading.  Consultant hereby acknowledges that Confidential
Information disclosed by Company under this Agreement or obtained by Consultant
in the course of performing duties hereunder may constitute material, non-public
information with respect to Company under applicable securities
laws.  Consultant agrees to abide by all applicable securities laws with respect
to such Confidential Information and, without limiting the generality of the
foregoing or any other provision of this Agreement, agrees NOT to: (a) purchase
or sell, directly or indirectly, any Company securities while in possession of
relevant material, nonpublic

Ex. A - 4



--------------------------------------------------------------------------------

information relating to Company received from the Company or others in
connection herewith; or (b) communicate any material, nonpublic information
relating to Company to any other person in which it is reasonably foreseeable
that such person is likely to (i) purchase or sell Company securities, or (ii)
otherwise directly or indirectly benefit from such information.  Without
limiting any of the confidentiality and insider trading obligations included in
this Agreement, Consultant shall not discuss any information concerning Company
obtained by Consultant in the course of performing the Services with any
financial, securities or industry analyst or with the media without the written
agreement of Company.

(e)Defend Trade Secrets Act. Consultant acknowledges receipt of the following
notice under 18 U.S.C § 1833(b)(1): “An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that (A) is made (i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.”

4.3Ownership and Return of Company Property.  All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
all other tangible media of expression), equipment, documents, data, and other
property furnished to Consultant by Company, whether delivered to Consultant by
Company or made by Consultant in the performance of services under this
Agreement (collectively, the “Company Property”) are the sole and exclusive
property of Company or Company’s suppliers or customers, and Consultant hereby
does and will assign to Company all rights, title and interest Consultant may
have or acquire in the Company Property.  Consultant agrees to keep all Company
Property at Consultant’s premises unless otherwise permitted in writing by
Company.  At the end of this Agreement, or at Company’s request, and no later
than five (5) days after the end of this Agreement or Company’s request,
Consultant shall destroy or deliver to Company, at Company’s option:  (a) all
Company Property; (b) all tangible media of expression in Consultant’s
possession or control which incorporate or in which are fixed any Confidential
Information; and (c) written certification of Consultant’s compliance with
Consultant’s obligations under this subparagraph.

4.4Observance of Company Rules.  At all times while on Company’s premises,
Consultant will observe Company’s rules and regulations with respect to conduct,
health and safety and protection of persons and property.

5.No Conflict of Interest.  During the term of this Agreement, Consultant will
not accept work, enter into a contract, or accept an obligation, inconsistent or
incompatible with Consultant’s obligations, or the scope of services rendered
for Company, under this Agreement.  Consultant warrants that, to the best of
Consultant’s knowledge, there is no other contract or duty on the part of
Consultant that conflicts with or is inconsistent with this Agreement.  This
paragraph 5 does not prevent Consultant from performing the same or similar
services for clients other than Company so long as such services do not directly
or indirectly conflict with Consultant’s obligations under this Agreement.

Ex. A - 5



--------------------------------------------------------------------------------

6.Term and Termination.

6.1Term.  This Agreement is effective as of the Commencement Date set forth
above and will end December 31, 2018 unless sooner terminated in accordance with
subparagraphs 6.2 or 6.3 below. This Agreement is renewable upon the mutual
consent of both parties.  The terms of such renewal must be in writing and
signed by both Company and Consultant.

6.2Termination by Company.  Company may terminate this Agreement immediately
upon Consultant’s breach of this Agreement, the Employee Nondisclosure and
Assignment Agreement dated January 8, 2016, or the Transition and Separation
Agreement to which this Agreement is attached.

6.3Termination by Consultant.  Consultant may terminate this Agreement at any
time, with termination effective thirty (30) days after Consultant’s delivery to
Company of written notice of termination.

6.4Duties Upon Termination.  Upon termination of this Agreement for any reason,
Consultant agrees to cease all work on behalf of Company and promptly deliver
the results to Company.  Company shall promptly pay Consultant all fees and
approved expenses incurred by Consultant to the date of termination within
thirty (30) days after receiving Consultant’s final invoice.

7.General Provisions.

7.1Successors and Assigns.  The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company.  Consultant may not assign its rights, subcontract or
otherwise delegate its obligations under this Agreement without Company’s prior
written consent.  

7.2Consultant Indemnification.  Consultant shall be liable for, and agrees to
pay, any and all debts, claims, demands, liabilities, expenses, losses,
injuries, damages and reasonable attorneys’ fees arising out of Consultant's
gross negligence in performing the services described in this
Agreement.  Further, Consultant shall indemnify and hold Company harmless from
and against any and all debts, claims, demands, liabilities, expenses, losses,
injuries, damages for injury to or death of persons, including, but not limited
to, Consultant's employees, if any, and customers and employees of Company, and
damages or destruction to property, including, but not limited to, property of
Company, resulting, in any manner, from Consultant's gross negligence in
performing the services described in this Agreement.

7.3Agreement to Arbitrate.  Consultant and Company agree to arbitrate any
controversy, claim or dispute between them arising out of or in any way related
to this Agreement, the consulting relationship between Consultant and Company,
and any disputes upon termination of the consulting relationship, including
claims for violation of any local, state or federal law, statute, regulation or
ordinance or common law.  The arbitration will be conducted in San Diego County,
California, by a single neutral arbitrator and in accordance with the American
Arbitration Association’s (“AAA”) then current rules for resolution of
commercial disputes.  The arbitrator shall have the power to enter any award
that could be entered by a judge of the trial court of the

Ex. A - 6



--------------------------------------------------------------------------------

State of California, and only such power, and shall follow the law.  In the
event the arbitrator does not follow the law, the arbitrator will have exceeded
the scope of his or her authority and the parties may, at their option, file a
motion to vacate the award in court.  The parties agree to abide by and perform
any award rendered by the arbitrator.  Judgment on the award may be entered in
any court having jurisdiction thereof.

7.4Survival.  The definitions contained in this Agreement and the rights and
obligations contained in Paragraphs 4 (“Intellectual Property Rights”) and
7 (“General Provisions”) will survive any termination or expiration of this
Agreement.

7.5Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated:  (a) by personal delivery, when delivered personally; (b) by
overnight courier, upon written verification of receipt; (c) by telecopy or
facsimile transmission, upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to the addresses set forth
above or to such other address as either party may specify in writing.

7.6Governing Law.  This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of California, as
such laws are applied to agreements entered into and to be performed entirely
within California between California residents.  Except for the matters to be
resolved pursuant to subparagraph 7.3 hereof, each of the parties irrevocably
consents to the personal jurisdiction of the federal and state courts located in
California, as applicable, for any matter arising out of or relating to this
Agreement, except that in actions seeking to enforce any order or any judgment
of such federal or state courts located in California, such personal
jurisdiction shall be nonexclusive.

7.7Severability.  If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

7.8Waiver; Amendment; Modification.  No term or provision hereof will be
considered waived by Company, and no breach excused by Company, unless such
waiver or consent is in writing signed by Company.  The waiver by Company of, or
consent by Company to, a breach of any provision of this Agreement by
Consultant, shall not operate or be construed as a waiver of, consent to, or
excuse of any other or subsequent breach by Consultant.  This Agreement may be
amended or modified only by mutual agreement of authorized representatives of
the parties in writing.

7.9Injunctive Relief for Breach.  Consultant’s obligations under this Agreement
are of a unique character that gives them particular value.  Consultant’s breach
of any of such obligations will result in irreparable and continuing damage to
Company for which there will be no adequate remedy at law.  Accordingly, in the
event of such breach, the parties agree that Company will be entitled to
injunctive relief and/or a decree for specific performance, and such other and
further relief as may be proper (including monetary damages if appropriate).

Ex. A - 7



--------------------------------------------------------------------------------

7.10Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter.  The
terms of this Agreement will govern all services undertaken by Consultant for
Company.

[signature page follows]




Ex. A - 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Commencement Date.

 

ATyr Pharma, Inc.

 

 

By:  /s/ Nancy Denyes Krueger

         Nancy Denyes Krueger

         VP, Legal Affairs and Secretary

 

CONSULTANT

 

 

By: /s/ Sanuj K. Ravindran

        Sanuj K. Ravindran, M.D.

        

 

 

 

Ex. A - 9

